Citation Nr: 1613151	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-22 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a compensable initial disability rating for service-connected dermatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from September 1985 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated February 2008 and November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2011, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In Board decisions dated July 2011 and August 2014, the claim was remanded for further evidentiary development.  As will be explained below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a May 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran's service-connected dermatitis is treated with systemic therapy such as corticosteroids required for a total duration of six weeks or more, but not constantly during the past 12-month period.

2.  The evidence does not show that the Veteran's service-connected dermatitis is so exceptional or unusual that referral for extraschedular consideration by the designated authority is required.




CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent for the Veteran's service-connected dermatitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, however, the Veteran's claim for an increased initial rating for her service-connected dermatitis is a "downstream" issue in that it arose from an initial grant of service connection.  The RO issued a letter dated in August 2008 that advised the Veteran of the evidence necessary to substantiate her claim for service connection and of her and VA's respective obligations with regard to obtaining evidence.  Moreover, there is no timing problem since the Veteran's claim was readjudicated in the April 2009 statement of the case (SOC) and supplemental statements of the case (SSOCs) dated September 2010 and May 2015, following the issuance of the August 2008 letter.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board concludes that the duty to notify has been met.

The Board also finds that the duty to assist has been met.  The agency of original jurisdiction (AOJ) obtained the Veteran's available service treatment records (STRs), VA treatment records, Madigan Army Medical Center (AMC) treatment records, and secured examinations in furtherance of her claim.  The Board recognizes that the March 2015 VA examiner reported the Veteran's assertion of a 2010 hospitalization for a flare-up of her skin condition.  Critically, the Veteran's treatment records from Madigan AMC, including from 2010, are contained in the claims file.  The records show that the Veteran was hospitalized for a transient ischemic attack (TIA) in August 2010, but there is no documentation in the Madigan AMC treatment records of any hospitalization for skin symptoms.  Moreover, the contemporaneous VA treatment records do not suggest any such treatment.  The Court has held that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  As there is no evidence that any such outstanding Madigan AMC treatment records exist, VA has no further duty to the Veteran with respect to obtaining these records.

Pursuant to the August 2014 Board Remand, a VA examination was obtained in March 2015 with respect to the pending claim.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March 2015 VA examination obtained here is sufficient, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a noncompensable rating for dermatitis from the date of claim.  Nevertheless, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected dermatitis is rated under Diagnostic Code 7806 (dermatitis or eczema), which appears to be the most appropriate because her dermatological symptomatology consists of itching and macular-papular eruption.

The Board has considered rating the Veteran under Diagnostic Code 7800 (disfigurement of the head, face, or neck); however, the medical evidence, including the March 2010, November 2011, and March 2015 VA examination reports, does not indicate that the Veteran experiences any of the eight characteristics of disfigurement or would otherwise qualify for a compensable rating under Diagnostic Code 7800.  Moreover, there is no indication that the Veteran has deep, unstable, or painful scars as a result of her dermatitis, nor is there evidence of superficial scars not of the head, face, or neck of 144 square inches or greater.  As such, Diagnostic Codes 7801, 7802, and 7804 do not avail the Veteran.

Accordingly, after consideration of all potentially applicable rating criteria the Board finds that the Veteran is appropriately rated under Diagnostic Code 7806.  The Veteran and her representative have not argued that a different Diagnostic Code would be more appropriate, but rather have contended merely that an increased rating is warranted under the currently assigned diagnostic code.

Under Diagnostic Code 7806, a 10 percent rating is warranted for at least 5 but less than 20 percent of the entire body or at least 5 but less than 20 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12- month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas, affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.

In this matter, the Board has reviewed the evidence of record and, for reasons that will be expressed in greater detail below, finds that the overall level of symptomatology associated with the Veteran's dermatitis is consistent with the criteria enumerated for a 30 percent rating.

In November 2007, the Veteran was afforded a VA examination to address her claimed skin disability.  The examiner noted that the Veteran suffered from recurring dermatitis, which caused itching.  There was no exudation, ulcer formation, shedding, or crusting of skin.  The Veteran reported that the symptoms occurred constantly; however, she had not sought treatment in the past twelve months.  The Veteran stated that her rash appears on her arms, hands, feet, neck, breasts, stomach, back, and head.  The rashes, when present, appeared red and blotching.  The examiner noted that there were no signs of skin disease upon examination.

In a July 2008 statement, the Veteran asserted that her back rash remains on-going and she gets breakouts on a monthly basis.  She stated that she takes medication, which helps with the break-outs but does not prevent them.

In an April 2009 statement, Dr. K.O. noted the Veteran's continuing treatment for dermatitis.  She stated that the Veteran's "rash comes and goes, and it is very bothersome."  Dr. K.O. stated that the Veteran "uses several creams as well as Benadryl for symptomatic relief and underwent allergy testing several years ago."

In an April 2009 statement, the Veteran asserted that her dermatitis recurs several times per month.  She stated that the rash causes itching, inflammation, and redness on her back, arms, legs, and torso.  She stated that the skin becomes crusting and scaly.  She further stated, "When I break out my dermatitis symptoms can range from mild redness and dryness to pain and peeling, mild swelling of skin, stiff, tight feeling skin, dry, cracking skin, or blisters."  She stated that she takes 180 mg. of Allegra, as well as Benadryl.  She also applies hydrocortisone cortisone cream and triamcinolone acetonide 0.1% cream.  The Veteran also takes oatmeal baths to relieve her dermatitis symptoms.

Treatment records from Madigan Army Medical Center (AMC) indicated that the Veteran was prescribed hydrocortisone 1% cream to treat her dermatitis symptoms.  See the Madigan AMC treatment records dated April 2009.  Treatment records dated in August 2009 also confirm a prescription for triamcinolone acetonide 0.1% cream.
The Veteran was afforded a VA dermatological examination in March 2010 at which time the examiner found that, based upon the Veteran's description, her disorder was better characterized as urticaria and not dermatitis.  The Veteran reported her lesions lasting 3 to 4 days, occurring once monthly.  Lesions were reported as occurring in the upper back and chest, and the Veteran used Claritin and Benadryl as needed during an outbreak.  She denied any functional impairment due to her skin disorder.  The examiner noted that at the time of the current VA examination, she was entirely asymptomatic.

At the February 2011 hearing, the Veteran described outbreaks of dermatitis, which occurred every two to three months.  She stated that she treats the outbreaks with Claritin, Allegra, and Benadryl, as well as calamine lotion and oatmeal baths.

The Veteran was afforded another VA dermatological examination in November 2011.  The examiner noted that the Veteran's last flare-up of dermatological symptoms, which the examiner identified as urticaria was last week around her eyes and neck.  The examiner stated that the Veteran took Benadryl, and applied calamine lotion; she also took an oatmeal bath.  The examiner documented the Veteran's report of three flare-ups per month, lasting approximately three days.  She reported that she followed a similar treatment regiment with each flare-up for the last twelve months.  The Veteran reported that the episodes were not debilitating and they responded to treatment.  Upon physical examination, the examiner noted that on the Veteran's "upper back is an approximately 200 cm.2 area and on her upper chest is a 100 cm.2 area of faint, dry, slightly scaly, somewhat popular eruption typical of mild eczema."  The examiner noted that this occupies less than 5 percent of the body surface area.  The examiner further stated that there is no eruption on the exposed body surface area.

Pursuant to the August 2014 Board Remand, the Veteran was afforded another VA examination in March 2015, at which time the examiner confirmed diagnoses of dermatitis and recurring urticaria.  The examiner reported that the Veteran stated she was hospitalized at Madigan AMC in 2010 for a flare of her skin condition; however, the examiner reported that there is no such record in the claims file.  The Veteran described her skin flare-ups as occurring approximately twice per month and manifesting as itching bumps that look like 'wasp bites.'  These flare-ups last several days and are treated with Benadryl or oatmeal baths.  The examiner noted that there is currently no flare of dermatological symptoms and "the only residual today are several small scars on her upper back, which she states resulted from scratching the eruption."  The examiner reported that the Veteran's skin condition does not cause scarring or disfigurement of the head, face, or neck.  The Veteran has been treated with oral and topical medications in the past 12 months for her skin condition.  Specifically, the examiner noted that the Veteran has been treated with antihistamines for six weeks or more, but not constantly.  Her skin condition is also treated with topical corticosteroids with a total duration of six weeks or more, but not constantly during the past 12 months.  The Veteran has not had any debilitating episodes in the past 12 months.  The examiner described the visible skin lesions:  "[o]n her upper back are several superficial dark-discolored scars which resulted from scratching eruptions.  They are not disfiguring and occupy approximately 100 sq. cm."  The examiner explained that the Veteran's skin condition does not impact her ability to work.  The examiner opined that the Veteran's describes a history of recurring urticaria, not dermatitis.  However, there was no eruption of either disability present upon examination.  There examiner also found no disfigurement or tissue loss.  The only present dermatological abnormalities were the superficial scars of her back, described above.  The examiner further noted the Veteran's report that her flare-ups of skin symptomatology are "disturbing, but she can function."

Critically, the March 2015 VA examiner reported that the Veteran's service-connected skin disability is treated with topical corticosteroids for a duration of six weeks or more, but not constant, in the past 12 months.  To this end, the Board acknowledges the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Johnson v. McDonald, 2016 WL _____ (Vet. App. No. 14-2778 March 1, 2016), which found that the plain wording of Diagnostic Code 7806 is that systemic therapy includes the use of topical corticosteroids.  The Board additionally observes that the Veteran has maintained the constancy of her recurring skin symptoms throughout the appeal period.  Moreover, as noted above, she has been prescribed hydrocortisone cream and triamcinolone acetonide 0.1% cream, which are both topical corticosteroids, to treat her dermatitis symptoms throughout the appeal period.  Therefore, a 30 percent disability rating is warranted under Diagnostic Code 7806.

The Board recognizes that the March 2015 VA examiner stated that the Veteran seemed to be describing flare-ups of urticaria, rather than dermatitis; however, the examiner did diagnose dermatitis and, as indicated above, noted that the Veteran had been treated with topical corticosteroids for her symptoms.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's dermatitis warrants a 30 percent rating under Diagnostic Code 7806.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The Board also considered the assignment of a rating in excess of 30 percent under Diagnostic Code 7806.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated).  As noted above, however, the medical evidence does not show that the Veteran's dermatitis symptomatology involves more than 40 percent of her entire body or her exposed areas.  Moreover, the Veteran's VA examination and treatment records are pertinently negative for any prescribed immunosuppressive therapy.  Although the Veteran uses a topical corticosteroid, there is no evidence that constant or near-constant corticosteroid therapy was necessitated within a 12-month period.  See the VA examination report dated March 2015.  Accordingly, a 60 percent disability rating is not warranted.

In summary, for the reasons stated above, the Board finds that an increased 30 percent disability rating may be assigned for the Veteran's service-connected dermatitis.

III.  Additional considerations

Additionally, the Board finds that the Veteran's dermatitis does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for dermatitis are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's dermatitis with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's dermatitis is manifested by monthly flare-ups of symptomatology and requires the periodic use of corticosteroids.  Thus, the Veteran's current schedular ratings under DC 7806 are adequate to fully compensate her for her disability on appeal, and referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  There are, however, no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not suggested that her dermatitis precludes her employment.  Additionally, there is no indication in the record that the Veteran's service-connected dermatitis has negatively impacted her employability.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.


ORDER

An increased rating of 30 percent for the Veteran's dermatitis is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


